DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           MARTHA GOMEZ,
                              Appellant,

                                    v.

                      WELLS FARGO BANK, N.A.,
                             Appellee.

                              No. 4D16-2406

                          [December 20, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE 12-
024024 (11).

   Jonathan Kline of Jonathan Kline, P.A., Weston, for appellant.

  Kimberly S. Mello and Danielle M. Diaz of Greenberg Traurig, P.A.,
Tampa, and Michele L. Stocker of Greenberg Traurig, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See Wells Fargo Bank, N.A. v. Sheikha, 221 So. 3d 657 (Fla.
4th DCA 2017).

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.